Citation Nr: 1111933	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  08-12 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for costochondritis/Tietze's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel



INTRODUCTION

The Veteran served on active duty from June 1989 to December 1993 and from May 1997 to October 2007.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran has a current diagnosis of costochondritis which is related to military service.


CONCLUSION OF LAW

Costochondritis/Tietze's syndrome was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating the issue involving the Veteran's claim for service connection for costochondritis/Tietze's syndrome as the Board is taking action favorable to the Veteran by granting service connection for this disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records include multiple complaints and diagnoses related to chest pain.  In a June 1990 service treatment report, the Veteran complained of chest wall pain for the previous several years since having pleurisy.  On physical examination, the pain was not reproducible.  The assessment was chest wall pain.  In a November 1993 service report of medical history, the Veteran reported a history of pain or pressure in his chest.  The examiner stated that the pain was costochondritis which had resolved and was not currently disabling.

In an April 2005 service health questionnaire, the Veteran reported experiencing shortness of breath with moderate continuous exercise as well as chest pain at rest in the previous month.  In a March 2006 service treatment report, the Veteran complained of chest pain or discomfort for the previous 3 years for which he had not sought treatment.  After physical examination, the assessment was costochondritis (Tietze's syndrome).  In a May 2006 service treatment report, the Veteran reported a history of "chest wall aches."  In a September 2007 service report of medical history, the Veteran reported that he had pressure on his chest which caused shortness of breath.

After separation from military service, a December 2007 VA general medical examination report stated that the Veteran had been seen once in 1993 with chest pain, at which time costochondritis was diagnosed.  The report stated that the Veteran hadn't had further problems with chest pain or costochondritis since that time.  After physical and radiographic examination, the diagnosis was history of costochondritis/Tietze's syndrome, which had resolved and without evidence of residuals on examination.

In a December 2009 VA joints examination, the Veteran reported that he began having symptoms of chest wall discomfort in 2002.  He reported receiving treatment for the disorder multiple times during active military, but was told that nothing could be done about it.  The Veteran stated that his last treatment for the disorder was in 2007.  The Veteran complained of anterior central chest wall discomfort over the sternum area, especially the right sternal border.  He reported that it occurred two to three times per week and lasted for a few minutes at a time.  While present, the pain was exacerbated by breathing.  On physical examination, no abnormalities were noted and there were no objective signs of pain.  The impression was subjective chest wall pain.  The examiner stated that

[t]he Veteran's history of this syndrome is extremely variable and inconsistent and does not reveal any ongoing chronic disability.  The Veteran does have subjective chest wall discomfort at the present time and to state whether this is permanently resolved or whether this could reoccur would be resorting to mere speculation.

A November 2010 private emergency room report stated that the Veteran had presented at the emergency department with sudden onset left-sided chest pain.  On physical examination, the Veteran's chest was a little tender to palpation just to the left of the sternum.  After diagnostic testing, the impression was chest pain likely secondary to costochondritis.  The examiner stated that "although this pain was much more severe than he has had in the past, it is probably still a costochondritis."

The preponderance of the evidence of record shows that the Veteran has a current diagnosis of costochondritis which is related to military service.  The Veteran's service treatment records show multiple complaints of chest pain and include a diagnosis of costochondritis/Tietze's syndrome.  In addition, the November 2010 private emergency room report found objective evidence of chest pain which was likely related to costochondritis.  While there is no objective medical evidence of costochondritis between the Veteran's separation from military service in October 2007 and the November 2010 private emergency room report, the Veteran has reported that he continued to experience chest pain during that period of time.  The Veteran's statements are competent to demonstrate that he experienced chest pain between October 2007 and November 2010.  Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  

In addition, the Board finds the Veteran's statements to be credible.  While no objective evidence of costochondritis was found on examination in December 2007 and December 2009, the Veteran has stated that the chest pain has a general duration of minutes to hours.  Thus, a lack of objective findings on pre-scheduled VA examinations does not contradict the Veteran's descriptions of his symptoms.  Accordingly the medical evidence of record shows that costochondritis was diagnosed during military service and after separation from military service.  In addition, there is competent and credible lay evidence of continuity of symptomatology between the in-service and post-service diagnoses.  38 C.F.R. § 3.303(b).

Accordingly, the Board finds that the Veteran's currently diagnosed costochondritis/Tietze's syndrome is related to active military service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection for costochondritis/Tietze's syndrome is warranted.


ORDER

Service connection for costochondritis/Tietze's syndrome is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


